Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 04/25/2022 is acknowledged. Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 1, analyzed as representative claim:
	Step 1: Statutory Category?
	Independent Claim 1 recites “An information processing apparatus, comprising”. Independent Claim 1 falls within the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Independent Claim 1/Revised 2019 Guidance Table below identifies in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations that are generic computer components.
Independent Claim 1
Revised 2019 Guidance
[L1]  A computer-implemented method, the method comprising steps of
A method falls under the statutory subject matter class of a process. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine,
manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”).
[L2]  presenting a user with learning content
Presenting a user with learning content is insignificant extra-solution activity (i.e., data presentation). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L3]  monitoring brain signals of the user using a brain-computer interface while the learning content is being presented to the user
The brain-computer interface is an additional non-abstract limitation. 
Abstract idea: monitoring brain signals of the user can be performed alternatively by a person as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L4]  determining, based at least in part on said monitoring, that a confusion state of the user exceeds a personalized confusion threshold in regard to at least a part of the learning content
Abstract idea: determining, based at least in part on said monitoring, that a confusion state of the user exceeds a personalized confusion threshold in regard to at least a part of the learning content can be performed alternatively by a person as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L5]  and in response to said determining, outputting information to assist the user in understanding the part of the learning content until the confusion state of the user is below the personalized confusion threshold
Outputting information is insignificant post-solution activity. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L6]  wherein said steps are performed by at least one computing device
The at least one computing device is an additional non-abstract limitation. 


	It is apparent that, other than reciting the additional non-abstract limitations noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human as a certain method of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), in the mind, and/or using pen and paper. The mere nominal recitation of the additional elements and automation of a manual process does not take the claim out of the certain method of organizing human activity and mental processes groupings. “An abstract idea can generally be described at different levels of abstraction.” Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240 (Fed. Cir. 2016). Merely combining several abstract ideas does not render the combination any less abstract. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea (math) to another abstract idea . . . does not render the claim non-abstract.”); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of
abstract ideas). Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	As noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, the claim recites the additional limitations of the brain-computer interface and at least one computing device at a high level of generality. The published Specification provides supporting exemplary, non-limiting descriptions of generic computer components, for example at: ¶ 27 :…a brain-computer interface (e.g., any suitable device that senses activity, such as electrical activity, in the user's brain) for changes in the brain signals based on external stimuli…; ¶ 34:…user's brain -computer interface device (such as an EEG device, for example)…;.¶ 65:… term " processor" as used herein is intended to include any processing device, such as, for example, one that includes a CPU (central processing unit) and/or other forms of processing circuitry. Further, the term " processor" may refer to more than one individual processor. The term " memory" is intended to include memory associated with a processor or CPU, such as, for example, RAM (random access memory), ROM (read only memory), a fixed memory device (for example, hard drive), a removable memory device (for example, diskette), a flash memory and the like…; ¶ 67:… A data processing system suitable for storing and/or executing program code will include at least one processor 602 coupled directly or indirectly to memory elements 604 through a system bus 610. The memory elements can include local memory employed during actual implementation of the program code, bulk storage, and cache memories; ¶ 76:…computer readable program instructions may be provided to a processor of a general-purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks…; ¶ 80:…the components illustrated herein may be implemented in various forms of hardware, software, or combinations thereof, for example, application specific integrated circuit(s) (ASICS), functional circuitry, an appropriately programmed digital computer with associated memory, and the like…; ¶ 99:…cloud computing environment 50 includes one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N may communicate…the types of computing devices 54A-N shown in FIG. 7 are intended to be illustrative only and that computing nodes 10 and cloud computing environment 50 can communicate with any type of computerized device over any type of network and/or network addressable connection (e.g., using a web browser)… The lack of details about the additional element, as noted earlier, indicates that the above-mentioned additional elements are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The additional limitations, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, simply perform the abstract idea. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP § 2106.05(b). The end result of “outputting information” does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely implements the abstract idea using instructions executed on generic computer components, as depicted in bold type in Independent Claim 1/Revised 2019 Guidance Table above, and as supported in the published Specification, e.g., Spec. ¶¶ 27, 34, 80, 99, and as recited in the claim. Hence, the claim merely uses a generic programmed computer as a tool to perform an abstract idea. See MPEP § 2106.05(f). As mapped in the right column of Independent Claim 1/Revised 2019 Guidance Table above, the claim recites extra or post-solution activities that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g); 2019 Memorandum, 84 Fed. Reg. at 55 n.31. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”). These extra or post-solution limitations use a generic computer components that perform generic computer functions as a tool to perform an abstract idea. The claim limitation amounts to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), independent claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the additional limitations of the brain-computer interface and at least one computing device in general terms, without describing the particulars, the additional claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above.
	The courts have recognized the following computer functions to be well-understood, routine, and conventional functions in particular fields when they are claimed in a merely generic manner: i. Receiving or transmitting data over a network , e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). See MPEP 2106.05(d), II. Additionally, the Berkheimer Memorandum, Section III (A)(1) states: “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element”. The operation of the brain-computer interface and at least one computing device is well-understood, routine, or conventional, as there is nothing in the Specification to indicate that the operations recited in claim 1 require any specialized hardware or inventive computer components or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g., presenting, monitoring, determining and outputting information. Indeed, the Federal Circuit, in accordance with Alice, has “repeatedly recognized the absence of a genuine dispute as to eligibility” where claims have been defended as involving an inventive concept based “merely on the idea of using existing computers or the Internet to carry out conventional processes, with no alteration of computer functionality.” Berkheimer v. HP, Inc., 890 F.3d 1369, 1373 (Fed. Cir. 2018) (Moore, J., concurring) (citations omitted); see also BSG Tech, 899 F.3d at 1291 (“BSG Tech does not argue that other, non-abstract features of the claimed inventions, alone or in combination, are not well understood, routine and conventional database structures and activities. Accordingly, the district court did not err in determining that the asserted claims lack an inventive concept.”). Hence, as per Berkheimer, the claim computer functions L2 (presenting a user with learning content) and L5 (outputting information) are well-understood, routine, and conventional functions as they are claimed in a merely generic manner.
	Each of the claim steps do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The originally filed Specification also fails to provide any such technical or technological details for each of the claim steps. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of “presenting”, “monitoring”, “determining” and “outputting”,  is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Independent claim 10 is a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to perform at least steps similar to those of claim 1. Accordingly, independent claim 10 is rejected similarly to representative claim 1.
	Independent claim 18 is a system comprising: one or more memories; and one or more processors operably coupled to the one or more memories and configured to perform steps similar to those of claim 1. Accordingly, independent claim 18 is rejected similarly to representative claim 1.
	In regard to the dependent claims:
	Dependent claims 2-9 and 11-17 include all the limitations of respective independent claims 1 and 10 from which they depend and, as such, recite the same abstract idea(s) noted above for claims 1 and 10. The “machine learning technique” limitation (claims 2 and 11) and “one or more Internet of Things devices” are generically recited as being used according to their conventional purposes in a conventional manner. None of these activities is used in some unconventional manner nor does any produce some unexpected result. By definition, IoT devices are the nonstandard computing devices that connect wirelessly to a network and have the ability to transmit data. The published Specification does not disclose any particulars to the “one or more Internet of Things devices”. See Spec. ¶¶ 26, 54, 60. Similarly, the published Specification does not disclose any new machine learning technique. See Spec. ¶¶ 27, 59. It is important to note that “machine learning technique” relate to algorithms. Machine learning algorithms have existed for over 35 years. See e.g. Proceedings of the ... International Workshop on Machine Learning. (1985). United States: Morgan Kaufmann Publishers. An invocation to use such old technology in the manner it is intended to be used for its ordinary purpose is both generic and conventional. “And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014). The earlier noted Berkheimer evidentiary findings also apply here. Hence, as noted above in reference to Berkheimer, the generically recited machine learning technique” limitation and “one or more Internet of Things devices” are well-understood or routine or conventional (or an equivalent term), and as such are invoked merely as tools. Dependent claims 2-9 and 11-17 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 2-9 and 11-17 integrates the judicial exception into a practical application. While dependent claims 2-9 and 11-17 may have a narrower scope than the representative claim, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2-9 and 11-17 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 7, 9-10, 13-14 and 16-18  are rejected under 35 U.S.C. 102)a)(1) as being anticipated by Hazur et al. (US 20180018540 A1) (Hazur).
Re claims 1, 10 and 18:
	 [Claim 1]  Hazur discloses a computer-implemented method, the method comprising steps of presenting a user with learning content (at least ¶ 8); monitoring brain signals of the user using a brain-computer interface while the learning content is being presented to the user; determining, based at least in part on said monitoring, that a confusion state of the user exceeds a personalized confusion threshold in regard to at least a part of the learning content; and in response to said determining, outputting information to assist the user in understanding the part of the learning content until the confusion state of the user is below the personalized confusion threshold; wherein said steps are performed by at least one computing device (at least ¶ 6: learner's emotional reactions as they encounter learning content presented to them, with the content normally incorporated with this invention being presented via learning software running on computerized device being used by the learner; ¶ 8: presenting one or more instructional components (with full instructional component metadata for the adaptive learning system to reference) to a learner; capturing emotional response data in a learning profile for each learner in reaction to the one or more instructional components, wherein the emotional state data includes facial expression data while the one or more instructional components are presented; inferring emotional states, using one or more processors to analyze the facial expression data which was captured…assigning a…negative adaptivity score based on the individual's emotional state as well as the cognitive data, wherein the negative adaptivity score is based on a negative emotional state…and indicates a need to provide an alternative learning pathway relating to the one or more instructional components… - negative adaptivity score based on a negative emotional state implies the confusion state of the user is below the personalized confusion threshold; ¶ 28: emotional or affective mental states may include confusion…Recommendations for subsequent instructional components, either more remedial instructional components…; ¶ 36:…mental states that may be inferred may include one of a group consisting of frustration, confusion…; ¶ 38:… Throughout the presentation of the learning objects, the learner is evaluated by the emotional recognition software so that the system can integrate the cognitive data along with affective data to create appropriate adaptive prescriptions).
	 [Claim 10]  The claim is a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to perform at least steps similar to those of claim 1. Accordingly, independent claim 10 is rejected similarly to representative claim 1.
	 [Claim 18]  The claim is a system comprising: one or more memories; and one or more processors operably coupled to the one or more memories and configured to perform steps similar to those of claim 1. Accordingly, independent claim 18 is rejected similarly to representative claim 1.
Re claims 4 and 13:
	 [Claims 4 and 13]  Hazur discloses wherein the outputted information comprises further learning content related to one or more related concepts (at least ¶ 39: … the method identifies media type, such as text, video with audio, video without audio, graphic image, animation, interactive assessment item, assessment item type; ¶ 42).
Re claims 7 and 16:
	 [Claims 7 and 16]  Hazur discloses wherein the outputted information corresponds to at least one of: (i) an image; (ii) a sound; (iii) a video; (iv) a hologram; (v) and (vi) text, and wherein said outputting comprises determining a preferred modality of the user based at least in part on said monitoring and said determining (at least ¶ 8: …provide an alternative learning pathway relating to the one or more instructional components…generating supplemental learner profile data by combining the cognitive data and emotional response data and comparing such data to normed learner population data to select an adaptive instruction to provide to the learner; populating the learner profile with the cognitive score to provide a learner profile containing more appropriate learning modalities for the learner; ¶ 62: a set of algorithms (a set of rules to be followed) will determine, through calculations of items such as measurements of central tendency for the affective data and determinations of delivering content that matches the learner's learning style, a new adaptive learning prescription or pathway of new learning activities).
Re claims 9 and 17:
	 [Claims 9 and 17]  Hazur discloses monitoring one or more biometrics of the user using one or more Internet of Things devices, and wherein said determining is based at least in part on the monitored one or more biometrics (at least ¶ 8: … facial data may include information on one or more of a group consisting of facial expressions, action units, head gestures, smiles, brow furrows, squints, lowered eyebrows, raised eyebrows, smirks, and attention. The physiological data may include one or more of electrodermal activity, heart rate, heart rate variability, skin temperature, and respiration (only under conditions where these physiological reactions can be measured…).
Re claims 5 and 14:
	 [Claims 5 and 14]  Hazur discloses wherein the part of the learning content comprises one or more questions, and wherein the outputted information Page 27 of 32P201706375US01comprises information to guide the user to answer the one or more questions correctly (at least ¶ 8:…assigning a positive or negative adaptivity score based on the individual's emotional state as well as the cognitive data, wherein the negative adaptivity score is based on a negative emotional state and/or a negative cognitive score based on incorrect answers to the one or more instructional components and indicates a need to provide an alternative learning pathway relating to the one or more instructional components, and the positive adaptivity score is based on a positive emotional state and/or a positive cognitive score based on correct answers to the one or more instructional components and indicates that the individual is prepared for advancement to a higher level of learning; populating the learner profile with the adaptivity score; and generating supplemental learner profile data by combining the cognitive data and emotional response data and comparing such data to normed learner population data to select an adaptive instruction to provide to the learner; ¶ 28:…the learner's emotional state can be inferred from their affective response to questions or other instructional components; ¶ 42:…instructional component may be one of a group consisting of a question, a multiple choice question…).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, 8, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hazur, as applied to claim 1.
Re claims 2-3 and 11-12:
	 [Claims 2-3 and 11-13]  Hazur teaches or at least suggests generating one or more mappings between (i) previously monitored brain signals of the user and (ii) at least one of: one or more words, one or more images, one or more sounds, and one or more emotions (at least ¶ 39: method for identifying the associated emotions during anytime of the presentation of the instructional components, and how to effectively enter and use the metadata associated with learning objects. The flow 100 begins with 110, providing the name of the instructional objective to be supported by the components. The flow continues with 120, identifying or creating an instructional component to support a given objection. In 130, the method identifies media type, such as text, video with audio, video without audio, graphic image, animation, interactive assessment item, assessment item type; ¶ 40: Mental state data may be collected from multiple people who view an instructional component, and the mental state data from the multiple people may be aggregated. Thus, the mental state data is aggregated across a group of people. Results from the aggregating 250 may be presented as part of the displaying of a graphical representation; ¶ 42: The aggregating of the mental state data 230 and 250 may be used as part of the input to result in recommending an instructional component 320 and 330 to an individual based on the mental state data which was aggregated. The instructional component may be one of a group consisting of a question, a multiple choice question, a story problem, a review, in the form of a television show, a web series, a webisode, a video, a video clip, an electronic game, an advertisement used in an instructional manner, an e-book, or an e-magazine; ¶ 60: An affect aggregator 510 may take affect data from the affect repository 520 and correlate affect data from the person with the other people. The affect aggregator 510 may recognize trends for the person who has been presented with multiple instructional components…Collaborative filtering or the like may be used to aid in matching affect data between or among people…a comparison is made based on the same content viewed by the person and by individuals from the other people. When one vector is at a sufficiently small distance from another person's vector then the affect aggregator will look for other content that has received similar responses. This other content may be recommended by the recommendation engine to the person because there are assumed similarities based on the affect data which was collected; ¶ 62: a set of algorithms (a set of rules to be followed) will determine, through calculations of items such as measurements of central tendency for the affective data and determinations of delivering content that matches the learner's learning style, a new adaptive learning prescription or pathway of new learning activities). 
	Hazur additionally suggests using at least one machine learning technique (¶ 31: allow machine learning (the ability for a computer to learn and sequence content on its own without external input from an instructional designer, programmer, etc.) by utilizing artificial intelligence processing to make recommended enhancements to optimize most all aspects of the adaptive learning system and the resulting customized lesson flow that best matches learner characteristics and capabilities with specific instructional components; ¶ 65: Artificial Intelligence and machine learning code will be developed to perform this analysis and report on modifications that should be made to the adaptive algorithms). Hence, it would have been prima facie obvious to have modified Hazur to enable generating, using at least one machine learning technique as claimed because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
	Hazur appears to be silent on wherein the personalized confusion threshold is based at least in part on the one or more mappings. The Examiner takes OFFICIAL NOTICE that the concept and advantages of adjusting a threshold value based data correlation were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Hazur wherein the personalized confusion threshold is based at least in part on the one or more mappings so as to predictably yield enhanced method for adapting learning based on known trends.
Re claims 6 and 15:
	 [Claims 6 and 15]  Hazur discloses determining one or more characteristics associated with the user…the one or more characteristics associated with the user and (ii) said monitoring (at least  ¶ 6: evaluations of the learner's level of mastery of the content; ¶ 27: determine changes in the learner's level of interest, their values, and their attitudes towards the content being presented…; ¶ 31: allocates content and resources based on a more robust and complete set of unique learner needs and characteristics). However, Hazur appears to be silent on calculating a difficulty level of the one or more questions based at least in part on (i) the one or more characteristics associated with the user and (ii) said monitoring. The Examiner takes OFFICIAL NOTICE that the concept and advantages of calculating a difficulty level of the one or more questions based at least in part on one or more characteristics  of a user and on monitoring of the user were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Hazur by enabling calculating a difficulty level of the one or more questions based at least in part on (i) the one or more characteristics associated with the user and (ii) said monitoring so as to predictably yield enhanced method for adapting learning based on level on question difficulty level and, in turn, allow adjusting content based on mastery level.
Re claim 8:
	 [Claim 8]  Hazur appears to be silent on wherein the monitored brain signals comprise electroencephalogram signals. The Examiner takes OFFICIAL NOTICE that the concept and advantages of monitoring brain signals comprising electroencephalogram signals were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Hazur wherein the monitored brain signals comprise electroencephalogram signals so as to predictably yield enhanced method for adapting learning based alternatively collected electroencephalogram data.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715